Appeal from an order of the Supreme Court, Ontario County (James R. Harvey, A.J.), entered February 2, 2005. The order, insofar as appealed from, granted the motion of defendant James F. Volpe to dismiss the partition action (action No. 2) and granted the motion of defendant James J. Volpe for an injunction enjoining plaintiff Nicoletta Corporation from proceeding with a foreclosure sale based on a judgment of foreclosure (action No. 3).
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Hurlbutt, J.P., Scudder, Gorski, Martoche and Smith, JJ.